Case: 11-10386     Document: 00511675250         Page: 1     Date Filed: 11/23/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 23, 2011
                                      No. 11-10386
                                    Summary Calendar                       Lyle W. Cayce
                                                                                Clerk

GLORIA MORRIS,

                                                  Petitioner-Appellant

v.

JOE KEFFER, Warden, Federal Medical Center - Carswell,

                                                  Respondent-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:10-CV-798


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        Gloria Morris, federal prisoner # 32185-177, appeals the dismissal of her
28 U.S.C. § 2241 petition challenging the consecutive sentences she received
following     her     convictions    for   possession     with    intent     to   distribute
methamphetamine and possession of a firearm in furtherance of a drug
trafficking offense. Morris asserts that, pursuant to United States v. Almany,
598 F.3d 238 (6th Cir. 2010), the district court erred in imposing a consecutive
sentence under 18 U.S.C. § 924(c) for the firearm offense because her underlying

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10386    Document: 00511675250      Page: 2   Date Filed: 11/23/2011

                                  No. 11-10386

drug conviction carried a longer mandatory minimum sentence. The district
court concluded that Morris’s claims were more properly raised under 28 U.S.C.
§ 2255 and dismissed the petition for lack of jurisdiction. Morris contends that
the district court erred in dismissing her petition on jurisdictional grounds and
asserts that she is entitled to relief on the merits of her claim.
      As a general rule, a federal prisoner who seeks to collaterally challenge the
legality of her conviction or sentence must file a § 2255 motion. Padilla v.
United States, 416 F.3d 424, 426-27 (5th Cir. 2005). Such claims may be raised
in a § 2241 petition under the savings clause of § 2255(e) only if the prisoner
shows that the § 2255 remedy is “inadequate or ineffective to test the legality of
[her] detention.” § 2255(e). Morris has not made such a showing, as she has not
established that her claim is based on a retroactively applicable Supreme Court
decision establishing that she was convicted of a nonexistent offense. Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Moreover, as the
district court found, the Supreme Court has rejected the merits of Morris’s claim
that the minimum statutory sentence for her drug offense bars the sentencing
court from imposing consecutive sentences for the drug and firearm convictions.
See Abbott v. United States, 131 S. Ct. 18, 23 (2010). Because Morris is not
entitled to relief, the judgment of the district court is AFFIRMED.           The
Government’s motion for summary affirmance is DENIED. The Government’s
motion for an extension of time to file an appellate brief is DENIED as
unnecessary.




                                         2